Title: To George Washington from Samuel Fraunces, 28 September 1785
From: Fraunces, Samuel
To: Washington, George



Sir,
New York September 28th 1785

With the utmost respect I have the Honor to address your Excellency and return my sincerest thanks for your kind interposition in my business with Mr White—I shall never be able to recompense with my poor services the many obligations your goodness lays me under—for still I am afraid Necessity forces me to be troublesome, I beg your Excellencys patience to hear my numberless misfortunes I am at present in this Cyty but have been obliged to sell my property for very little to pay off a Mortgage and have bought a small retreat in New Jersey. Notwithstanding I am still unfortunately in debt and cannot receive one penny of or from those that owe me to discharge the same—all the dependence I have is that your Influence being kindly interposed will Occasion Mr White to be speedy in assisting me—As my Account is no more than a Book debt I have no further Vouchers (which Mr White requires) than my Books, which have for thirty years past been always proved just; and a Certificate from Gen. Lee which your Excellency is acquainted with, My Son kept my Books and any thing that he can do to satsify Mr White shall be done but I know not whether there be occasion. Your Excellencys goodness emboldens me to tell you I have through necessity been obliged to accept of a small Subscription from a few Gentlemen to relieve my family from Want, could I dare ask such a favour of your hands I would—but I have been too much an imposition on such extreme generosity already, I

have only left to offer up my prayers for your health and happiness and that the latter may exist here and hereafter. I am Sir Your Excellencys Most Obedient and devoted Humble Servant

Samuel Fraunces

